Citation Nr: 1244078	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation higher than 50 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to a rating higher than 50 percent for an anxiety disorder.  The Veteran testified at two different RO hearings, one in March 2007 and the other in July 2007.  Transcripts of both of the hearings are of record.

The Board remanded this case for additional development in March 2011, specifically so that a VA examination could be provided to address the present severity of the Veteran's anxiety disorder.  The directives of the Board's remand have been accomplished and the case is now ready for appellate review.

Social Security Administration (SSA) records have been added to the record in February 2010.  The RO considered the SSA records as part of a March 2010 rating decision adjudicating other disabilities, but did not seem to review the records as part of the Veteran's increased rating claim for an anxiety disorder, as they were not listed in evidence reviewed or noted in the analysis of the most recent March 2012 supplemental statement of the case.  The records demonstrate that the Veteran was granted SSA disability benefits for his anxiety disorder in July 2009 at the time he stopped working.  The Board is assigning a 100 percent disability rating for the Veteran's anxiety disorder as of that date; so the Veteran cannot be prejudiced by the Board not referring the records to the RO with respect to the time period from July 2009, forward.  With respect to the period prior to July 2009, the medical records associated with the SSA decision are either cumulative or duplicative of information already of record, as they include older VA treatment records that are already in the file and statements from the Veteran regarding his symptoms that also are already reflected in the information that has already been reviewed by the RO.  For these reasons, a remand, pursuant to 38 C.F.R. § 20.1304, for the RO to consider the SSA records with respect to the Veteran's increased rating claim for an anxiety disorder is not necessary.

The issue of competency to handle disbursement of funds has been raised by the record in a July 2009 statement from the Veteran's wife, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Effective December 8, 2005 to July 26, 2009, the Veteran's anxiety disorder causes occupational and social impairment, but not total occupational impairment, with deficiencies in most areas, such as work, thinking, and mood, as he has symptoms of suicidal ideation, significant panic or depression, impaired impulse control, and difficulty in adapting to stressful circumstances. 

2.  Effective July 26, 2009, the Veteran's anxiety disorder causes total occupational and social impairment in that he has no friends, little to no social interaction other than with his wife, with whom he has had a strained relationship over the years, which included being geographically (if not legally) separated, trouble being in crowds, and anger toward others in groups; trouble with daily hygiene, and found to be more and more disheveled; he also has been found to be unemployable due to his anxiety disorder and last worked as of July 25, 2009.  


CONCLUSIONS OF LAW

1.  Effective December 8, 2005 to July 26, 2009, the criteria for a rating of 70 percent, but not higher, for an anxiety disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2012).

2.  Effective July 26, 2009, the criteria for a rating of 100 percent for an anxiety disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in December 2005 and June 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  In the June 2007 letter, the Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his anxiety disorder had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The June 2007 letter did not provide the Veteran with information on how VA determines and assigns effective dates.  To the extent that the Veteran is assigned a total schedular rating for his anxiety disorder, effective in July 2009, there can be no prejudice as the benefits sought on appeal are fully granted with respect to this time frame.  Regarding the period prior to July 2009, the Board has found that a disability rating no higher than 70 percent is warranted.  The Board notes that the Veteran has been service-connected for his anxiety disorder since his discharge from the military in October 1969 and has sought and obtained various temporary total ratings and higher schedular ratings over the intervening 43 years.  In this regard, a reasonable person would understand at this point, how VA assigns effective dates for disability ratings.    As such, the December 2005 and June 2007 letters essentially satisfied VA's duty to notify.  To the extent that there was any error regarding these letters, the error was non-prejudicial; and the Veteran has not contended otherwise.  The issue was subsequently readjudicated in supplemental statements of the case (SSOCs) dated from March 2009 to March 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159  (2010). This duty has also been met, as the Veteran's VA treatment records have been obtained, as have records associated with the Veteran's claim for benefits from the SSA, and he was afforded several appropriate VA examinations in conjunction with each of his claim.  

The Veteran was afforded hearings before RO Hearing Officers in March and July 2007, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran's representative set forth the issues to be discussed at the hearing and the RO Hearing Officers both sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of either RO hearing.  Rather, the hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that consistent with Bryant, the RO Hearing Officers complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating for Adjustment Disorder

The Veteran was originally granted service connection for an anxiety disorder in a February 1970 rating decision and was assigned a 10 percent disability rating.  Thereafter, in rating decisions dated from January 1971 to September 1987, the Veteran was assigned various temporary total ratings for periods of hospitalization and schedular ratings ranging from 0 to 30 percent for his anxiety disorder.  In December 1989, the Board granted an increased rating of 50 percent for the anxiety disorder, which was implemented by the RO in January 1990.  Subsequently, the RO granted additional periods of temporary total ratings for the anxiety disorder for periods of hospitalization, but the schedular rating of 50 percent was not increased.  

The Veteran filed his present increased rating claim in December 2005.  He testified at the RO hearings in March 2007 and July 2007 that his hours at work had been decreased to part-time because of problems he was having with his anxiety disorder, and that he and his wife, though not legally separated, did not live together because of the anxiety disorder symptoms.  He also testified that he did not have any friends except for people he saw in group therapy or people he met at the hospital, and that he did not have much contact with his family.

The Veteran's wife submitted a statement in July 2009 that while she knew the Veteran had "problems in his head from Vietnam," in the last eight or nine months things had changed.  He was now retired because of problems at his job.  He had trouble driving and scared her because his mind would not be on the road and he could not seem to concentrate.  He had to be reminded to take his medicine every day and she had to tell him to shave, wash up, and eat breakfast, as he took no pride in himself.  He seemed to be "on another planet" and did not understand things clearly when people talked to him in person or on the phone.  She had to take care of the banking so there were no mistakes, and pay the bills; otherwise they would not get paid.  He did not follow what was going on in a television show.  She also said that they would argue all the time and that he would throw things when he was mad.  She noted that when they first met they would never argue.  

Thus, the Veteran and his wife contend that the severity of his anxiety disorder warrants a rating higher than 50 percent.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The criteria for evaluating a generalized anxiety disorder are found at 38 C.F.R. § 4.130, Diagnostic Code 9400.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran is currently assigned a 50 percent disability rating for an anxiety disorder from 1991.  The record shows that the Veteran has a long history of treatment for his anxiety disorder dating back to his military service.  As the Veteran filed his increased rating claim in December 2005, however, the pertinent medical evidence in this case is from December 2004 to present.

VA outpatient treatment records dated from 2004 through 2005 show the Veteran was stressed by his job situation where he was expected to do more work with less help.  His sleep, appetite, concentration, and energy levels varied depending on his stress levels.  Objective evaluation showed that he was alert and oriented times three.  His mood was anxious and his affect was appropriate to content.  His speech and thoughts were logical and coherent, without signs of an underlying thought disorder.  He denied all psychotic symptoms including audio hallucinations, paranoid ideation, or ideas of reference.  He also denied suicidal and homicidal ideation.  His judgment and insight were fair and his cognition and sensorium were intact.

A September 2005 record notes the Veteran was stressed at work as he was working full-time at Lens Crafters and was often left "manning" the front customer service desk without help.  He noted that he and his wife were getting along and were able to have quality time with each other about two to three times per month.  In December 2005, the Veteran reported that his hours were recently cut at work and that with more down time he had more time to think about memories of Vietnam.  He described his mood as irritable regarding his work and financial stressors.  He later noted on a subsequent December 2005 outpatient treatment record that he had a poor evaluation at work and believed (although not officially told) that the reduction in hours reflected his employer's dissatisfaction with his work.  He noted that they would not be able to make ends meet unless his employer increased his hours.

The Veteran underwent his first VA examination in January 2006.  The VA examination report shows the Veteran was currently on his third marriage, which had lasted for 30 years.  He had been employed for the past 20 years at Lens Crafters working on adjusting glasses and working with clients.  During the past five months, his hours had been cut back to 29 hours a week, which caused him to search for supplemental funding/ employment.  Marital relationships were reported as somewhat strained as they spent little time together and had no sexual contact for several years.  He would see his mother every two weeks in a senior citizens' home.  Social interaction was reportedly limited due to money and his wife's working hours.  The Veteran complained of ongoing periods of anxiety, problems sleeping, staying focused when not busy, and difficulty at times with other workers.  In the past the Veteran had had periods of hospitalization for anxiety but none in the past 10 years.  He was presently followed on an outpatient basis and took an antidepressant.

On objective evaluation, the Veteran reported no problems in grooming or ability to care for himself.  No history of current homicidal, suicidal, or psychotic behavior was reported or observed.  Insight and motivation appeared to be within range.  The majority of his problems appeared to be some increase in symptoms of his current diagnosis and decrease in quality of life.  Employability remained positive as the Veteran continued to work in his job and was taking part-time employment to supplement his income.  The Axis I diagnosis was generalized anxiety disorder; and the current GAF score was 55.

The Veteran continued to receive outpatient psychiatric therapy.  In February 2006, it was noted that the Veteran was feeling hostile and angry because his hours were cut at work and he had to borrow money from his brother.  He was becoming increasingly depressed as his hours had been cut to 20-22 hours a week.  The reason they gave him was that his sales were lower than the rest of the staff.  He found himself thinking homicidal thoughts but did not believe he would act on them.

The Veteran continued to receive outpatient therapy for insomnia and increasing anxiety.  In June 2006, his GAF score was 50.  He was very tearful and anxious and worried that every time his employer hired someone new it was meant to replace him.  His Buspar medication dosage was increased.  A September 2006 VA treatment record notes that the Veteran's wife moved out, probably on a temporary basis, because her husband was "too spacey."  The Veteran had an increase in depression.  Subsequent treatment records through 2007 noted that his wife was still out of the house but that they were communicating.

The Veteran was seen on a walk-in basis in January 2007.  It was noted that he could not wait for his regularly scheduled appointment.  He reported moderate to severe anxiety and irritability.  He had been isolating.  He spoke to his wife on the phone during the holidays but did not get together with her or his grandchildren.

In April 2007, the Veteran underwent another VA examination.  The examiner noted the Veteran's psychiatric treatment history and also evaluated the Veteran.  It was determined that in addition to an anxiety disorder the Veteran also had a depressive disorder related to his Vietnam stressors.  The examiner determined that the Veteran had moderate social and vocational functioning on his formal mental status evaluation.  Although he demonstrated some deficits in functioning his effort was suspect.  He also demonstrated only mild impairment in attention and concentration and good calculation ability along with social judgment, general fund of information, and capacity to perceive similarities or differences between two concepts.  The Axis I diagnoses were anxiety disorder and depression.  The GAF score was 51 related to both anxiety disorder and depression.

A July 2007 VA treatment record shows the Veteran had difficulty functioning at work; at most he was working 20 to 25 hours per week.  They told him he could not concentrate and had not been performing his job duties up to standard and he feared he would be terminated.  His symptoms had also negatively impacted his marriage and he and his wife were presently separated.  An August 2007 treatment record notes that the Veteran stated that his suicidal thoughts were always there but he had hope.  His GAF score of 50 was continued.  In November 2007, it was again noted that the Veteran always had some suicidal ideation but no plan.  The Veteran was assessed as having a GAF score of 55 in February 2008.  It was noted that his wife had returned for one week, but then left.  The Veteran also said that his psychiatric symptoms were affecting his work.  He reported a recent poor evaluation at work in May 2008.  He noted that he was sharp on days he had adequate sleep but was often "spacey" at work and could not keep his mind on what he was doing.  He continued to stay to himself.

In June 2008, the Veteran underwent his third VA examination.  Again, the examiner noted the Veteran's previous treatment history for his anxiety disorder including the previous VA examinations and the findings noted therein.  The Veteran reported that he continued to live alone and had been separated from his wife for the past one to two years.  He had limited contact with his spouse and indicated that he had one three-minute conversation with his wife over the past year.  He stated that they were still legally married and trying to "work things out."  He had most recently visited his mother eight to nine months ago, and had seen both of his brothers about one year ago.  He had maintained no relationship with a significant other since March 2008.  He noted that his only friend was his cat and a couple of people he saw in group therapy.  He reportedly worked part-time at Lenscrafters and stated that he had previously worked in the lab as well as the doctor's office but that he no longer performed this work due to problems staying focused.  He noted that he had some difficulties operating the company's computer and indicated that he would get lost on the computer.  He had thoughts of suicide but no plan.  The examiner determined that little had changed for the Veteran since March 2008 and that mild to moderate impairment in the Veteran's overall functioning was further noted through review of his responses on selected mental status examination items.  He had a decrease in attention and concentration.  The diagnostic impression included Axis I: depression, anxiety disorder, and insomnia secondary to anxiety disorder.  The GAF score was 51 as related to the anxiety disorder, depression, and insomnia related to the anxiety disorder.

An April 2009 corrective action form from the Veteran's employer notes that he was put on probation for 30 days after he reportedly was bothered and grabbed a customer's wrist.  A May 2009 VA outpatient treatment record notes that the Veteran stated he could not stand to be in crowds and experienced anger.  He stated that he "almost decked someone who kept talking and talking."  He also noted that he thought he was going to lose his job because they said he yelled at a customer and held her by her arm.

In June 2009, two of the Veteran's treating VA psychologists signed a note indicating that the Veteran had demonstrated depression with suicidal ideation and hopelessness, chronic anxiety, and symptoms of PTSD that had worsened and currently adversely affected his ability to maintain his employment.  He had complained for some time about his severe distress and his inability to function at work efficiently and without error.  In addition, he had found the routine activities of his employment difficult to cope with.  Because of his distress, he would not likely be returning to work and was possibly going to be fired for physically grabbing a customer.  It was the psychologist's impression that the Veteran's current symptoms precluded him from continuing in his employment, as well as from seeking other forms of employment.  His GAF score was estimated to be in the 45-50 range.

The Veteran reportedly stopped working at Lens Crafters on July 23, 2009, as noted on his claim for a total disability rating for individual unemployability (VA Form 21-8940) that was received in July 2009.  He also applied for SSA disability benefits.  A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, completed by Lenscrafters, notes, however, that he was last employed on July 25, 2009.  

An October 2009 psychiatric evaluation associated with his SSA claim notes some of the Veteran's recent troubles at work and his diminishing hours.  He had reportedly stopped working in June 2009 due to hand surgery and felt better now that he was not working, though still was significantly depressed.   The psychiatrist noted the June 2009 VA psychologists' assessment that the Veteran was unemployable.  He had a mild decrease in short-term memory and ability to concentrate.  He also had chronic insomnia, suicidal ideation, feelings of worthlessness, social withdrawal, and loss of interest in activities.  His personal habits reflected his worsening state as he appeared more disheveled over time.  He reported no hobbies or interests and had no social activities.  His interpersonal functioning was very poor, as he had fights with his wife and did not trust anyone.  The psychiatrist determined that the Veteran's condition was not likely to improve.  His wife commented that he needed reminders for daily hygiene and that she laid out his clothes for him.  She noted that he tried to help but would get too easily distracted.  

A medical opinion was provided by a VA psychologist in November 2009 to address the Veteran's unemployability claim.  The psychologist determined that based on a review of the record that it appeared that the Veteran was more likely than not unable to maintain or secure employment at the present time due to his mental health disability.  It appeared that the Veteran had increased difficulty performing his job, paying attention, and managing job-related stress.  The work restrictions imposed by his mental health disability would be equally applicable to all forms of labor.

The Veteran underwent a neuropsychological assessment in January 2011, as he had noticed mild difficulty with memory over the past 2 to 10 years.  He reported that he would lose things around the house such as a screwdriver and had difficulty concentrating on what his wife would tell him.  He also had difficulty finding the right words and would say things without thinking.  In addition it took him longer to solve problems.  He reportedly lived with his wife, who managed all of the finances because he was missing payments and having difficulty balancing the checkbook.  His wife also had concerns about his ability to drive as he would miss red lights and stop signs.  He indicated that for daily activities he did not do much, except read the Bible and that he tried to do outside activities in the summer.  After conducting a neuropsychological assessment, the examiner determined that this was an abnormal neuropsychological profile, as the Veteran performed poorly on tests of executive functioning but well on other tests administered.  It appeared that most likely his cognitive difficulties were attributable to his current severe level of depression and other psychiatric symptoms including PTSD and dependent personality features.  However, etiology for these difficulties was not entirely clear.

A most recent VA examination was provided in May 2011.  The Veteran noted that he was living on Social Security and VA benefits and continued to not work.  He was still married to his wife of 27 years.  He stated that the marriage was filled with conflict for which he took a large responsibility.  He noted that he had been disengaged and not listening to her and that his anger and irritability had affected the marriage.  He indicated that they bickered a lot but that there had been some improvement and they had started going to church.  He continued to have anger issues and was trying to get used to being around people.  He tended to be highly anxious and avoidant and irritable when around people.  He believed that going to his church meetings was helping him cope a little better.  He noted that despite his attempts to get more comfortable being around people there were times at church when it was crowded and he had to abruptly leave because of anxiety.  He said that he would yell at his wife a lot and did not mean to, and interrupted her a great deal.  He was chronically depressed and had insomnia but since he had stopped working his anxiety had diminished.  His attention and concentration were poor and he often was indecisive and felt confused.  He described daily activities as doing gardening and working around the house.  He did not have much social contact outside his wife and a Friday bible study that they both attended.  After mentally evaluating the Veteran and information in his file, the examiner determined that the Veteran continued to have serious symptoms of anxiety and depression.  He also continued to have serious problems interacting with others and managing his anxiety and depression.  His symptoms continued to be serious and contribute to serious impairment in his social functioning, as indicated by his avoidance and high anxiety in social situations, and chronic irritability that interfered with his marital relationship.  His symptomatology also interfered with his ability to maintain his work, prompting him to retire out of fear of being fired due to performance issues.  In summary, the examiner determined that the Veteran's symptoms continued to be seriously disabling and precluded him from any gainful employment.  It was likely that the Veteran's symptoms would continue to be chronic and severe.  He was found to be competent for VA purposes.  The Axis I diagnoses were generalized anxiety disorder, PTSD by history, and depressive disorder.  The Veteran's chronic depression and anxiety was severe and interfered with his functioning.  His GAF score was 49.

The evidence of record shows that the Veteran has, more or less, being totally socially impaired during the course of this appeal.  His relationship with his wife is his only long-standing social interaction.  However, they had been separated for a number of years as she had moved out because of his anxiety symptoms; they had not had any sexual intimacy for a number of years as noted as far back as 2006; and they bickered and fought often with him throwing things sometimes.  While his wife apparently moved back in at some point, when he was living alone, he stated that his only friend was his cat and some of the people in his group therapy.   He has reported no social interaction with friends.  He essentially reported no hobbies or interests, except for maybe gardening outside, and had no social activities.  Even though he recently started attending Bible group class with his wife, when in groups he would feel uncomfortable and sometimes in church would have to leave abruptly.  When he was still working the Veteran did not get along with people at work and felt anger toward people often when in a crowd, and was even given disciplinary action at work for grabbing a customer's wrist out of anger.  He was found by many of the mental health professionals to be severely limited in social interaction.  The October 2009 SSA psychiatric assessment noted that  he had social withdrawal, and loss of interest in activities and that his personal habits reflected his worsening state as he appeared more disheveled over time.  His interpersonal functioning was very poor, as he had fights with his wife and did not trust anyone.  The psychiatrist determined that the Veteran's condition was not likely to improve.  His wife commented that he needed reminders for daily hygiene and that she laid out his clothes for him.  She noted that he tried to help but would get too easily distracted.  These all demonstrate total social impairment in the Veteran.

The record does not, however, demonstrate total occupational impairment throughout the course of the appeal.  Prior to July 26, 2009, the Veteran was working.  While his hours had been reduced to part-time, he cannot be considered to have total occupational impairment during the time when he was still working.  Nonetheless, he still had significant occupational impairment in that he stated that his hours were reduced because he could not concentrate, and at one point in May 2009 he received probation for grabbing the wrists of a customer.  Therefore, the findings prior to July 26, 2009 still demonstrate severe occupational impairment.  The Board finds that the evidence of record prior to July 26, 2009 supports a 70 percent rating for an anxiety disorder, but no higher.  The Veteran is shown to have deficiencies in most areas, such as work, thinking, and mood, and has symptoms of suicidal ideation, significant panic or depression, impaired impulse control, and difficulty in adapting to stressful circumstances.  These findings more closely approximate the criteria for a 70 percent rating.  

As noted, the next higher 100 percent rating is not warranted prior to July 26, 2009, as the Veteran is not shown to have both total occupational and social impairment prior to this date.  While he had total social impairment, as he was still working prior to July 26, 2009, the Veteran does not meet the criteria for a total schedular rating for his anxiety disorder.

As for the effective date, the medical evidence within one year prior to the Veteran's December 2005 claim does not support the criteria for a 70 percent rating for the anxiety disorder.  While the Veteran was noted to be stressed by his job situation in 2004, he was still working full-time at that point.  In September 2005, he and his wife were reportedly getting along and were able to have quality time with each other about two to three times per month.  Therefore, it was not factually ascertainable within one year prior to the Veteran's increased rating claim in December 2005 that he met the criteria for a 70 percent rating.  For this reason, the effective date for the 70 percent rating is the date of his claim on December 8, 2005.  See 38 C.F.R. § 3.400(o).

Effective July 26, 2009, however, total social and occupational impairment are shown.  Specifically the Veteran has been found to be unemployable by numerous psychiatric professionals and has been found to have little chance for improvement in symptoms.  The Board finds that the Veteran's symptoms warrant a 100 percent rating for his anxiety disorder.

There are possibly other psychiatric and physiological problems the Veteran has that are separate from his anxiety disorder, including a possible diagnosis of PTSD.  However, none of the medical evidence of record provides a comprehensive analysis of all of the Veteran's psychiatric and physiological problems in order to assess which disorder is responsible for which impairment.  Thus, while there appears to be some overlap in symptomatology, the medical evidence does not clearly differentiate between the impairment caused by any non-service connected PTSD, and the service-connected anxiety disorder.  For this reason, the Board must assume that all of the Veteran's psychiatric impairment is attributable to his service-connected anxiety disorder.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Board notes that the Veteran's GAF scores range from 45 to 55 over the course of the appeal.  As previously mentioned, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, D.C., American Psychiatric Association  (1994) (DSM-IV). While the findings of GAF scores in the 51 to 60 range are best reflected in the assignment of a rating lower than 70 percent, given the other findings of record that are supportive of a 70 percent rating and the lower GAF scores in the 50 range prior to July 26, 2009, the Board has determined that the higher 70 percent rating is more appropriate, prior to July 26, 2009. 

The Board notes that a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

However, effective July 26, 2009, the Board finds that the next higher 100 percent rating is more appropriate, as the Veteran is shown to have total social and occupational impairment, in that he has no friends, little to no social interaction other than with his wife, with whom he has had a strained relationship over the years to say the least, trouble being in crowds, and anger toward others in groups.  His wife had to remind him of his daily hygiene; and he was found to be more and more disheveled.  He also has been found to be unemployable due to his anxiety disorder and last worked as of July 25, 2009.  He does not have any GAF scores higher than 49 after July 26, 2009, which are indicated of more serious symptoms.  See DSM-IV.

For all the foregoing reasons, the Board finds that the evidence supports the assignment of a 70 percent rating, but no higher, for the anxiety disorder, effective prior to July 26, 2009; and a 100 percent rating, effective July 26, 2009.  Therefore, entitlement to an increased rating (albeit staged ratings) for the impairment associated with an anxiety disorder is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has taken into consideration the Veteran's and his wife's lay statements regarding the severity of his anxiety disorder in determining the ratings assigned.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  However, the Veteran and his wife are not competent to provide medical determinations with respect to the severity of the anxiety disorder and the Board has relied on the medical evidence of record in this regard.  Thus, to the extent that the Veteran and his wife have contended that his anxiety disorder is more severely impaired than the ratings assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's anxiety (i.e., suicidal ideation, depression, impaired impulse control, and difficulty in adapting to stressful circumstances) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under DC 9400 contemplates symptoms such as occupational and social impairment with deficiencies in most areas, such as work, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships, and the Board finds that these rating criteria reasonably describe the Veteran's disability prior to July 26, 2009.  Effective July 26, 2009, the rating criteria for a 100 percent rating reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

Finally, an inferred claim for a total disability rating (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  While the RO granted entitlement to a TDIU effective July 26, 2009, the Veteran's increased rating claim for anxiety disorder in December 2005 is also considered a derivative claim for entitlement to a TDIU.  Id.  Also, if the Veteran is assigned a total disability rating (which would include a TDIU) that is solely attributable to his anxiety disorder, he could be entitled to a higher rating for special monthly compensation benefits.  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, there is still potentially an issue to be addressed concerning TDIU prior to July 26, 2009, the date the Board herein grants a total schedular rating for an anxiety disorder.  Nonetheless, the Board does not find that the issue has been raised by the record, as prior to July 26, 2009, the Veteran was still working at Lenscrafters.  While his hours had been cut to part-time, Lenscrafters reported on the VA Form 21-4192 that his salary the previous year had been $28,000 even with only working part-time, which is well-above the poverty level in 2009.  See The 2009 Department of Health and Human Services Poverty Guidelines. Therefore, any inferred TDIU pursuant to Rice is inapplicable in this case.


ORDER

Entitlement to an evaluation of 70 percent, but not higher, for an anxiety disorder is granted, effective December 8, 2005, subject to the rules governing payment of monetary benefits.

Entitlement to an evaluation of 100 percent for an anxiety disorder is granted, effective July 26, 2009.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


